DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The IDS Form (SB08) submitted on 18 August 2022 has been considered.

Claims 1-5, 7-13, and 15-20 are allowed.
The prior art of record neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.
The prior art of record Boyer et al. (US #2018/0018576) in view of Forman et al. (US #2008/0103996) further in view of Farré Guiu (US #2019/0034822), Gamon et al. (US #2007/0219776), and further in view of Al Badrashiny et al. (US #2012/0131015) teaches a method for optimizing a training set for text classification, comprising:
acquiring the training set for text classification;
selecting part of samples from the training set as a first initial training subset, and correcting an incorrectly tagged sample in the first initial training subset to obtain a second initial training subset;
training a text classification model according to the second initial training subset;
predicting the samples in the training set by the trained text classification model to obtain a prediction result;
generating an incorrectly tagged sample set according to the prediction result.

But, Boyer et al. in view of Forman et al. further in view of Farré Guiu, Gamon et al., and further in view of Al Badrashiny et al. fails to teach a method for optimizing a training set for text classification, comprising:
selecting a key incorrectly tagged sample from the incorrectly tagged sample set, and correcting a tag of the key incorrectly tagged sample to generate a correctly tagged sample corresponding to the key incorrectly tagged sample;
updating the training set by using the correctly tagged sample;
selecting a keyword from the incorrectly tagged sample set, and performing data enhancement on the keyword to generate a new sample; and
tagging the new sample, and adding the tagged new sample into the training set.

These limitations, in combination with the remaining limitations of independent Claims 1, 9, and 17 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651